Citation Nr: 0613570	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for optic atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to March 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.

In May 2006, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 
7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The preponderance of the evidence reflects that the veteran's 
optic atrophy is a congenital defect, that there was no 
disease or injury superimposed on it in service, and there is 
no non-speculative evidence that the veteran's eyes or vision 
worsened during service.

 
CONCLUSION OF LAW

The veteran's optic atrophy is a congenital defect with no 
in-service superimposed disease or injury or a congenital 
disease that the evidence as a whole does not indicate was 
aggravated by service.  38 U.S.C.A. § 1110, 1153, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.306 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  According to GC, Pelegrini did not require that 
VCAA notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.

Here, the RO did not provide VCAA notification prior to its 
June 2003 rating decision.  However, this timing problem may 
be cured by new VCAA notification followed by readjudication 
of the claim.  Cf. Mayfield, 05-7157, slip op. at 9.  That is 
precisely what occurred here.  The RO sent the veteran a 
September 2003 VCAA letter, prior to readjudicating his claim 
in the June 2004 SOC.  The September 2003 met the notice 
requirement.  In it, the RO correctly told the veteran that 
it was working on his claim for bilateral blindness with 
optic atrophy and, in an attachment entitled, "What the 
Evidence Must Show," what the evidence had to show in order 
to establish service connection.  The RO also noted that 
since the veteran was claiming that his eye disorder had been 
permanently aggravated beyond the normal progression of the 
disorder by service, it would be helpful if he could provide 
medical evidence to show the symptoms of his eye condition 
shortly before and after service, including lay statements, 
as well as a medical opinion showing aggravation.  Moreover, 
in an attachment entitled, "What is the Status of Your Claim 
and How You Can Help," the RO listed the evidence that had 
already been received and the respective responsibilities of 
the veteran and VA in obtaining additional Federal and non-
Federal evidence.  The RO also wrote on the first page of the 
letter: "If you have any additional evidence in support of 
your claim, you should notify us," and later in the letter 
told the veteran to send any additional information or 
evidence promptly.

VA thus substantially complied with the VCAA by issuing a 
fully compliant notification before readjudicating the claim, 
Mayfield, slip op. at 9, and any error in not doing so prior 
to the initial adjudication was non-prejudicial.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for optic atrophy, he was not provided 
information regarding a disability rating or the effective 
date that would be assigned if service connection were 
granted.  Despite this inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny the claim for optic 
atrophy, any question as to the appropriate disability rating 
or effective date to be assigned is rendered moot, as there 
is no disability rating or effective date to assign.

In addition, the RO complied with the VCAA's duty to assist 
provisions and their implementing regulations.  The National 
Personnel Records Center (NPRC) indicated in an October 2002 
letter that the veteran's military personnel and medical 
records were likely destroyed by the accidental fire.  In 
these circumstance, there is a particularly great duty upon 
VA to assist the veteran.  See Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991).  VA fulfilled that duty here.  It 
obtained the March 1955 "Transfer" (separation) examination 
and all identified post-service medical records.  Other 
documents, such as the April 1951 certificate of 
acceptability, were provided by the veteran.  As the veteran 
has not identified any other documents prior to, during, or 
after service that relate to the issues on appeal, and there 
is no indication that any other records exist that should be 
requested or that any pertinent evidence was not received, no 
further development is required to comply with the VCAA or 
its implementing regulations, and the Board will proceed to 
adjudicate the veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2005).  Some disabilities, 
such as congenital or developmental defects and refractive 
error of the eye, are not deemed diseases or injuries for VA 
purposes.  38 C.F.R. § 3.303(c) (2005).  However, GC has 
indicated that there is a distinction under the law between a 
congenital or developmental "disease" and a congenital 
"defect."  Congenital diseases may be service connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, may not be service connected in 
its own right.  However, service connection may be granted 
for additional disability due to disease or injury 
superimposed in service upon a congenital defect.  VAOPGCPREC 
82-90 (July 18, 1990).

In the present case, the veteran suffers from an eye disorder 
that has been variously diagnosed.  For example, Dr. "P.Z." 
in a February 1987 letter stated that the veteran was legally 
blind due to "optic atrophy."  An August 1992 VA discharge 
summary noted a history of decreasing vision secondary to 
optic atrophy, physical examination revealed "optic atrophy 
which was congenital," and the summary noted a history of 
visual impairment for multiple causes.  A March 1993 VA 
outpatient treatment (VAOPT) note indicated that a Johns 
Hopkins physician stated that the studies of the veteran were 
negative for "any known Lebers mutation," suggesting that 
the veteran did not have Lebers optic atrophy, but noting 
that he had found 15 percent of people with Lebers optic 
atrophy do not have this mutation.  A November 1993 VA 
examination conducted in connection with the veteran's claim 
for a non-service-connected pension, found that the veteran 
had optic atrophy or possible congenital Leber's optic 
atrophy.  A March 2001 VAOPT note indicated optic nerve 
atrophy, familial.  A July 2002 VAOPT note diagnosed age-
related macular degeneration (ARMD).  A July 2003 VA 
physician's eye questionnaire indicated optic atrophy, age 
related macular degeneration, and legal blindness.

The above evidence indicates the veteran has optic atrophy 
that is a congenital defect.  The veteran agrees with this 
assessment.  The veteran stated in his claim for a non-
service-connected pension that he suffered "blindness - from 
birth," likely meaning that he had vision problems since a 
young age, and he argued in his January 2005 "Decision 
Appeal" and elsewhere that he has "congenital optic 
atrophy" that manifested after he entered service.

To the extent that this congenital condition is a "defect," 
it is not a disease or injury for which he can be 
compensated.  38 C.F.R. § 3.303(c) (2005).  The veteran could 
only be entitled to service connection for additional 
disability due to disease or injury superimposed in service 
upon this congenital defect, and there is no evidence of such 
a superimposed disease or injury.

If, however, the veteran's optic atrophy is a congenital 
disease, he is entitled to service connection only if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.

Under VA law and regulations, a preexisting disorder is 
considered to have been aggravated by service where there is 
an "increase in disability" during service, unless the 
increase is specifically found to be due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).  Where, as here, the rating 
schedule does not provide a basis for determining whether a 
measured worsening of a preexisting condition constitutes an 
"increase in disability" the Board must explain the 
criteria it used to determine whether a measured worsening of 
the disability during service constituted an "increase in 
disability", and an explanation of how those criteria apply 
to the facts of the particular claim being decided.  Hensley 
v. Brown, 5 Vet. App. 155, 163 (1993).

In the present case, there is no evidence under any criteria 
that there was an increase in the severity of the veteran's 
optic atrophy during service.  One criterion to be used in 
making this determination would be the extent to which any 
abnormalities in the eyes were noted.  The March 1955 
separation examination indicated that the eyes were normal, 
and thus does not provide evidence of worsening during 
service.  Another criterion would be a decrease in visual 
acuity, either uncorrected or corrected.  However, there is 
no evidence of the veteran's visual acuity at entry into 
service and during service.  Thus, the Board cannot say that 
the vision readings on the March 1955 separation 
examination-corrected distant vision to 20/60 bilaterally 
and uncorrected distant vision of the right eye of 20/60 and 
of the left eye 20/100-constitutes evidence of worsening of 
his optic atrophy during service.  

Although the veteran contends in his January 2005 "Decision 
Appeal" that that the April 1951 certificate of 
acceptability indicating that he was acceptable for induction 
shows that his sight at that time was 20/20, this claim is 
not supported by the evidence.  There are no vision readings 
on the certificate of acceptability and no evidence offered 
or received to show that there were any particular vision 
requirements that had to be met at that time in order to be 
issued a certificate of acceptability.  Moreover, at the time 
of the transfer/separation examination, it was noted that 
after examination, he was acceptable for "transfer."  Thus, 
it is not shown that one would be acceptable for service with 
only perfect vision.  Consequently, the Board cannot infer 
that the veteran's vision was better at entry than at 
separation, as any such finding would be speculative and 
could not serve as the basis for a finding of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2005) 
(reasonable doubt cannot be based on pure speculation or 
remote possibility).  Moreover, there are no medical opinions 
indicating that there was increase in the veteran's optic 
atrophy during service, and the veteran is not competent to 
opine on this question, as he does not possess the requisite 
medical expertise.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

In sum, if the veteran's optic atrophy constitutes a 
congenital defect, it is not a disability for which he can be 
service-connected under VA law and regulations, and there is 
no evidence of a disease or injury superimposed upon it in 
service.  Moreover, to the extent that this optic atrophy 
constitutes a congenital disease, the evidence as a whole 
does not show aggravation in service within the meaning of VA 
regulations because there is no non-speculative evidence of 
worsening under any potentially applicable criteria.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for optic atrophy, the benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for service connection for optic atrophy must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for service connection for optic atrophy is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


